Citation Nr: 1744640	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO. 16-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left hip disability manifested by limitation of motion.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1976 to May 1978 and is a veteran of the Peacetime.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

The Veteran's left hip disability is the result of his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip disability are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); See Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

According to a service treatment record (STR) dated November 1977, a hydraulic machine fell on the Veteran's left thigh area. The Veteran developed a limp from this incident and was required to undergo corrective surgery. The Veteran continued to be treated for problems related to this incident throughout service.

On December 30, 2015 the Veteran received a VA examination for his hip. The Veteran complained of hip pain related to his in-service injury. The examiner found an abnormal range of motion of the hip, including limited flexion, extension, abduction, adduction, and both internal and external rotation. The examiner stated that diagnostic testing found evidence of old trauma. The examiner opined that it is at least as likely as not that the Veteran's left hip disability is related to the in-service trauma since it is documented in the file and is in the area involved. The examiner noted that an x-ray from June 2011 shows evidence of trauma.

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's left hip disability, which is manifested by limitation of motion of the hip, was caused by service.  

In sum, the Board concludes that the evidence of record supports the Veteran's claim for service connection for a left hip disability, and the claim is granted.


ORDER

Entitlement to service connection for a left hip disability, manifested by limitation of motion of the hip, is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


